Citation Nr: 0111301	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating determination of the 
Houston Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

The record reflects that the veteran did not indicate 
disagreement with an October 1998 rating determination that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for a head 
injury until February 2000, more than one year following the 
issuance of the October 1998 rating determination.  In March 
2000, the RO issued a statement of the case (SOC) with regard 
to this issue.  In April 2000, the veteran filed a 
substantive appeal relating to this issue.  In June 2000, the 
RO certified this issue as properly being before the Board.  

An appeal consists of a timely Notice of Disagreement (NOD) 
and, after issuance of an SOC, the filing of a Substantive 
Appeal.  In this case, an NOD to the October 1998 RO decision 
was not received in a timely manner.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2000).

The matter of whether an appeal has been perfected in a 
timely matter is a separately appealable issue, requiring 
formal RO determination and notification.  If the 
determination is contested and an appeal is initiated by the 
filing of a Notice of Disagreement (NOD), an SOC must be 
issued by the RO.  The appeal may then be perfected by the 
filing of a Substantive Appeal.

Under 38 C.F.R. § 19.34 (2000) "[w]hether [an NOD] or 
Substantive Appeal has been filed on time is an appealable 
issue [and if such an RO (not Board) determination is 
protested] with respect to timely filing of the [NOD] or 
Substantive Appeal, the claimant will be furnished [an SOC]."

"The Board's obligation to assess its own jurisdiction cannot 
come at the expense of the procedural rights [of a claimant] 
who has had not opportunity to present evidence or argument 
on that jurisdictional issue."  Marsh v. West, 11 Vet. App. 
468, 471 (1998) (where the Board sua sponte determined that 
an NOD had not been filed in a timely manner) (citing Sutton 
v. Brown, 9 Vet. App. 553 (1996) and Bernard v. Brown, 4 Vet. 
App. 384 (1993)).

Accordingly, the matter of whether a timely NOD was filed is 
referred to the RO and the RO should specifically adjudicate 
this matter.  The appellant is hereby informed that, if he 
desires to appeal such RO determination as to the timeliness 
of the prior appeal, an appeal as to that issue must be 
initiated, after formal RO adjudication and notification of 
the appellant, by the timely filing of an NOD.  After the 
issuance of an SOC, the veteran then must perfect the appeal 
of the timelines issue by the timely filing of a Substantive 
Appeal.

As to the issue of entitlement to service connection for 
hepatitis C, the Board notes that the veteran has testified 
that he received an inservice blood transfusion as a result 
of injuries sustained in an inservice automobile accident and 
that the transfusion he received was the cause of his current 
hepatitis.  VA treatment records currently demonstrate that 
the veteran has hepatitis.  The Board does note that the 
veteran sustained multiple injuries as a result of an April 
1970 jeep accident.  The Board further observes that the 
veteran has not been afforded a VA examination during the 
course of his appeal.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1. The RO should adjudicate the claim of 
whether the veteran submitted a timely 
NOD with the October 1998 RO decision 
denying entitlement to service connection 
for a head injury on the basis that new 
and material evidence had not been 
submitted.  If the determination of this 
claim is adverse to the veteran, the 
veteran is hereby informed that, if he 
desires to appeal such RO determination 
as to the timeliness of the prior appeal, 
an appeal as to that issue must be 
initiated, after formal RO adjudication 
and notification of the appellant, by the 
timely filing of an NOD.  After the 
issuance of an SOC, which includes the 
law and regulations pertaining to the 
timelines of an appeal, the veteran then 
must perfect the appeal of the timelines 
issue by the timely filing of a 
Substantive Appeal.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The RO should contact the veteran and 
ask him to provide a list of the dates 
and locations of all VA or non-VA 
treatment for hepatitis, from his 
discharge from service to the present.  
The RO should take appropriate steps to 
obtain copies of all of the veteran's 
records of treatment or hospitalization 
from any VA facilities so identified, as 
well as any additional records of 
treatment from any other source 
identified by the veteran, which are not 
already in the claims file, and associate 
them with the record.  If the RO is 
unable to obtain any of the records 
identified by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

4.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical specialist, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any hepatitis.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  

The examiner must be requested to express 
an opinion as to whether the veteran 
currently has hepatitis and, if so, is it 
at least as likely as not that any 
current hepatitis is related to any 
incident of service origin, including a 
blood transfusion possibly received as a 
result of an April 1970 jeep accident.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  The RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for hepatitis with 
consideration of the recently enacted 
legislation.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




